Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kuwatch et al. requires more carboxylate salt than is claimed.  However, Kuwatch et al. teaches sodium or potassium acetate is present in about 10 mol% of the total salt which is present in 2-70 wt% (approximately 0.2 to 7 wt% sodium or potassium acetate ([0008]; [0027]). It is noted that the instant claims use the transitional phrase “comprising” allowing for other ingredients to be present including other salts of organic acids.  
Applicant argues that Kuwatch teaches aqueous fire sprinkler fluids with considerably higher salt content than the instantly claimed compositions.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        April 16, 2021